Citation Nr: 0502555	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent 
evaluation for the service-connected disability of bilateral 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his hearing before the undersigned Veterans Law Judge in 
July 2004, the veteran testified that his hearing acuity had 
worsened since his last examination.  The Board observes that 
the most recent VA audio exam is dated in May 2002.  Based on 
the age of the examination, as well as the veteran's 
testimony, the Board finds that the veteran should be 
afforded a VA examination to determine the current severity 
of his disability.  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  The RO should schedule the veteran for a VA 
audio examination to determine the severity of his 
bilateral hearing loss.  The claims folder should 
be made available to the examiner for review in 
conjunction with the examination, and the examiner 
should acknowledge such review in the examination 
report.  All tests and studies deemed necessary 
should be completed.

3.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case which addresses all evidence 
associated with the claims file since the last 
statement of the case.  The veteran and his 
representative should be afforded the applicable 
time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




